DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-10		Pending
Prior Art References:
Falkenstein et al.	USPAP 2017/0284447 A1
Walther		USPAP 2006/0285940 A1

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein et al. (USPAP 2017/0284447 A1) in view of Walther (USPAP 2006/0285940 A1).

Regarding claim 1, Falkenstein discloses a wood screw structure (abstract; ¶ [0002]-[0003]), mainly comprising:
a screw head section (12), including a top portion (fig. 1) and a neck portion (fig. 1) extending from the top portion (fig. 1) and tapering toward a direction opposite to the top portion (fig. 1);
a rod section (14), integrally formed from the neck portion (fig. 1) of the screw head section (12), the rod section (14) including a first rod portion (54) connecting the neck portion (fig. 1), a second rod portion (42), a third rod portion (32), and a tapered portion (16) extending and tapering outwardly from the third rod portion (32), wherein the second rod portion (42) is disposed between the first rod portion (54) and the third rod portion (32), and the third rod portion (32) is disposed between the second rod portion (42) and the tapered portion (16);
a first screw thread (22) disposed spirally and is protruded on an outer peripheral surface (fig. 1) of the tapered portion (16), the second rod portion (42) and the third rod portion (32); and
except for [at least one crushing rib unit disposed spirally and protruded around the outer peripheral surface (fig. 1) of the third rod portion (32) and the tapered portion (16), each crushing rib unit being crisscrossed with the first screw thread (22) to form an 
wherein a first discharge gap are formed between the plurality of crushers;
wherein an outer diameter of the plurality of crushers is smaller than a screw diameter of the first screw thread (22), and greater than a rod diameter of the third rod portion (32)].
Examiner notes that Falkenstein does not explicitly disclose at least one crushing rib unit disposed spirally and protruded around the outer peripheral surface of the third rod portion and the tapered portion, each crushing rib unit being crisscrossed with the first screw thread to form an included angle, wherein each crushing rib unit includes a rib body and a plurality of crushers protrudingly disposed on the rib body;
wherein a first discharge gap are formed between the plurality of crushers;
wherein an outer diameter of the plurality of crushers is smaller than a screw diameter of the first screw thread, and greater than a rod diameter of the third rod portion.
However, Walther teaches at least one crushing rib unit (17) disposed spirally and protruded around the outer peripheral surface of the third rod portion (fig. 1) and the tapered portion (11), each crushing rib unit (17) being crisscrossed with the first screw thread (15), to form an included angle (fig. 1), wherein each crushing rib unit (17) includes a rib body (fig. 1) and a plurality of crushers (17’, 18’; fig. 3) protrudingly disposed on the rib body (fig. 1);
wherein a first discharge gap (18) are formed between the plurality of crushers (17’, 18’; fig. 3);

Therefore, it would have been obvious to one of ordinary skill in the art to modify Falkenstein wherein at least one crushing rib unit disposed spirally and protruded around the outer peripheral surface of the third rod portion and the tapered portion, each crushing rib unit being crisscrossed with the first screw thread to form an included angle, wherein each crushing rib unit includes a rib body and a plurality of crushers protrudingly disposed on the rib body;
wherein a first discharge gap are formed between the plurality of crushers;
wherein an outer diameter of the plurality of crushers is smaller than a screw diameter of the first screw thread, and greater than a rod diameter of the third rod portion as taught by Walther to provide “the initial scarifying or cutting of a thread” ([¶ [0020]).

Regarding claim 2, Falkenstein, as modified by Walther, discloses the wood screw structure as claimed in claim 1, wherein the first screw thread (22) disposed on the third rod portion (32) comprises a plurality of second discharge gaps (17; Walther).

Regarding claim 3, Falkenstein, as modified by Walther, discloses the wood screw structure as claimed in claim 1, wherein each rib body (17; Walther) forms a first side and a second side at joints with the outer peripheral surface (fig. 1) of the third rod portion (32) and the tapered portion (16), and the first screw thread (22) forms a third except for [an angle of the first included angle is in a range from 40 and 70 degrees].
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for an angle of the first included angle is in a range from 40 and 70 degrees limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 4, Falkenstein, as modified by Walther, discloses the wood screw structure as claimed in claim 3, wherein the first side crisscrosses with the fourth side at the outer peripheral surface (fig. 1) of the third rod portion (32) to form a second included angle, and except for [an angle of the second included angle is in a range from 110 and 130 degrees].
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for an angle of the second included angle is in a range from 110 and 130 degrees limitation disclosed general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 5, Falkenstein, as modified by Walther, discloses the wood screw structure as claimed in claim 3, wherein the first side crisscrosses with the third side at the outer peripheral surface (fig. 1) of the tapered portion (16) to form a third included angle, and except for [an angle of the third included angle is in a range from 50 and 70 degrees].
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for an angle of the third included angle is in a range from 50 and 70 degrees limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 6, Falkenstein, as modified by Walther, discloses the wood screw structure as claimed in claim 3, wherein the first side crisscrosses with the fourth side at the outer peripheral surface (fig. 1) of the tapered portion (16) to form a fourth included angle, and except for [an angle of the fourth included angle is in a range from 110 and 130 degrees].
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for an angle of the fourth included angle is in a range from 110 and 130 degrees limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 8, Falkenstein, as modified by Walther, discloses the wood screw structure as claimed in claim 3, wherein the second side crisscrosses with the third side at the outer peripheral surface (fig. 1) of the third rod portion (32) to form a fifth included angle, except for [an angle of the fifth included angle is in a range from 110 and 130 degrees, and a sum of angle values of the first included angle and the fifth included angle is in a range from 150 and 200 degrees].
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for an angle of general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 9, Falkenstein discloses the wood screw structure as claimed in claim 1, further comprising a second screw thread (52) being formed at an end of the first rod portion (54) abutting the second rod portion (42) and corresponding to the top portion (fig. 1).

Regarding claim 10, Falkenstein, as modified by Walther, discloses the wood screw structure as claimed in claim 1, wherein a difference between an outer diameter of the plurality of crushers (17’, 18’; Walther) and except for [a screw diameter of the first screw thread (22) is 0.6mm ~ 0.7mm].
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for a screw diameter of the first screw thread is 0.6mm ~ 0.7mm limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd